

113 HR 3961 IH: To provide Israel a license exception to the Export Administration Regulations currently made available to 36 other nations.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3961IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide Israel a license exception to the Export Administration Regulations currently made available to 36 other nations.1.Expedited licensing procedures(a)In generalThe President shall direct the Secretary of State to undertake discussions with Israel to identify the steps required to be taken to include Israel within the list of countries described in section 740.20(c)(1) of title 15, Code of Federal Regulations (relating to eligibility for Strategic Trade Authorizations).